Title: To Alexander Hamilton from Timothy Taylor, 24 March 1800
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury March 24 1800
          
          From the solicitation —— Cadwell a Man of some resp—— the County of Hartford, I am ——— to  your Honor that he has — enlisted into the 13th. Regiment one by the name of Matthew & the other Justus Cadwell, the first has served in the Western Army and has become a desolute charector, he is now a deserter from the Regt., the other appears to be a likely young man, is a Corporal in Capt. Miegs Company—the Father is extremely anxious to obtain his discharge from the service, (as you will see by his letters which he wished me to inclose,) and has enlisted a Man by the name of Abner B. Chapel the barer of this letter for that purpose; he is engaged for and during the existing differences or for five years, at the option of Goverment; provided he can be accepted in the place of Justus Cadwell—As I do not feel myself authorised to make the exchange, I beg leave to request your decision upon the Subject, if it should take place Chapel will go immediately to the Regt. and if he should not have any bodyly defects to prevent his being Mustered I presume the service ——— injured by the exchange—
          I —— Honor to be —— greatest Respect ——— Obedt Servant
          
            Timo Taylor
          
          Honble. A Hamilton Esquire
        